I concur in the opinion prepared by Mr. Justice CHAPMAN. It appears to me to be appropriate to observe that the cornerstone of said opinion is laid upon the premise that Chapter 19597, Laws of Florida, 1939, is a special or local law within the meaning and intendment of Section 20 of Article III of the Constitution of Florida. Said Section contains a prohibition against passing special or local laws in certain enumerated cases. The Act here under consideration is frequently called a general law of local application and is often referred to as a population Act. It is included in Volume 1, Laws of Florida, 1939, which volume carries the designation of "General Laws."
Laws of this type, which sometimes questionably are classified as general laws, at the time of their enactment
usually affect only one county and, at most, several counties, but by no means all counties of Florida.
A proper interpretation to be given the verbiage "special or local laws" in Section 20, Article III in our Constitution is to, and I hereby do, construe it as meaning all laws which do not operate uniformly throughout the State of Florida, i. e. *Page 819 
those laws which are not effective in each and every county of this State. Such construction is consonant with the patent purpose of Section 20, Article III of the Florida Constitution.
It is my opinion, therefore, that it is appropriate to treat Chapter 19,597, Laws of Florida, 1939, as a special or local law within the meaning and intendment of Section 20 of Article III of the Florida Constitution.
I agree with Mr. Justice CHAPMAN that the portion of Section 3 of Chapter 19597, Laws of Florida, 1939, which he held to be void and unconstitutional is violative of Section 20, Article III of the Constitution of Florida.
Said portion of Section 3 of said law grants unto the Juvenile Courts in counties of a population of more than 180,000 power "to provide for the reasonable support of such child by any person found to be the parent thereof." In all other counties of the State the father of an illegitimate child can only be charged for such child's support the maximum sum of $50.00 per year.
Consequently, I am further of the opinion that said portion of Section 3 of Chapter 19597, Laws of Florida, 1939, offends the equal protection of the law clause of both the Florida and Federal Constitutions.